Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 1 of 68 Page ID
                                  #:6096




                      EXHIBIT 1 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 2 of 68 Page ID
                                  #:6097




                      EXHIBIT 2 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 3 of 68 Page ID
                                  #:6098




                      EXHIBIT 4 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 4 of 68 Page ID
                                  #:6099




                      EXHIBIT 5 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 5 of 68 Page ID
                                  #:6100




                      EXHIBIT 6 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 6 of 68 Page ID
                                  #:6101




                      EXHIBIT 9 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 7 of 68 Page ID
                                  #:6102




                     EXHIBIT 10 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 8 of 68 Page ID
                                  #:6103




                     EXHIBIT 11 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 9 of 68 Page ID
                                  #:6104




                     EXHIBIT 12 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

 PUBLIC REDACTED VERSION
 OF DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 10 of 68 Page ID
                                   #:6105




                      EXHIBIT 13 To:

   Declaration of Ashley D. Bowman In
   Support of Plaintiff KST Data, Inc.’s
   Opposition to Defendant Enterprise
       Services LLC's Motion For
          Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 11 of 68 Page ID
                                   #:6106




                      EXHIBIT 14 To:

   Declaration of Ashley D. Bowman In
   Support of Plaintiff KST Data, Inc.’s
   Opposition to Defendant Enterprise
       Services LLC's Motion For
          Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 12 of 68 Page ID
                                   #:6107




                      EXHIBIT 15 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 13 of 68 Page ID
                                   #:6108




                      EXHIBIT 17 To:

   Declaration of Ashley D. Bowman In
   Support of Plaintiff KST Data, Inc.’s
   Opposition to Defendant Enterprise
       Services LLC's Motion For
          Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 14 of 68 Page ID
                                   #:6109




                      EXHIBIT 18 To:

   Declaration of Ashley D. Bowman In
   Support of Plaintiff KST Data, Inc.’s
   Opposition to Defendant Enterprise
       Services LLC's Motion For
          Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 15 of 68 Page ID
                                   #:6110




                      EXHIBIT 19 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 16 of 68 Page ID
                                   #:6111




                      EXHIBIT 20 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC's Motion For
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 17 of 68 Page ID
                                   #:6112




                      EXHIBIT 21 To:

   Declaration of Ashley D. Bowman In
   Support of Plaintiff KST Data, Inc.’s
   Opposition to Defendant Enterprise
       Services LLC's Motion For
          Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 18 of 68 Page ID
                                   #:6113




                      EXHIBIT 22 To:

   Declaration of Ashley D. Bowman In
   Support of Plaintiff KST Data, Inc.’s
   Opposition to Defendant Enterprise
       Services LLC's Motion For
          Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 19 of 68 Page ID
                                   #:6114




                      EXHIBIT 23 To:

   Declaration of Ashley D. Bowman In
   Support of Plaintiff KST Data, Inc.’s
   Opposition to Defendant Enterprise
       Services LLC's Motion For
          Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 20 of 68 Page ID
                                   #:6115




                      EXHIBIT 51 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 21 of 68 Page ID
                                   #:6116




                      EXHIBIT 52 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 22 of 68 Page ID
                                   #:6117




                      EXHIBIT 53 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 23 of 68 Page ID
                                   #:6118




                      EXHIBIT 54 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 24 of 68 Page ID
                                   #:6119




                      EXHIBIT 55 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 25 of 68 Page ID
                                   #:6120




                      EXHIBIT 56 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 26 of 68 Page ID
                                   #:6121




                      EXHIBIT 57 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 27 of 68 Page ID
                                   #:6122




                      EXHIBIT 58 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 28 of 68 Page ID
                                   #:6123




                      EXHIBIT 59 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 29 of 68 Page ID
                                   #:6124




                      EXHIBIT 60 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 30 of 68 Page ID
                                   #:6125




                      EXHIBIT 61 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 31 of 68 Page ID
                                   #:6126




                      EXHIBIT 62 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 32 of 68 Page ID
                                   #:6127




                      EXHIBIT 63 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 33 of 68 Page ID
                                   #:6128




                      EXHIBIT 64 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 34 of 68 Page ID
                                   #:6129




                      EXHIBIT 65 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 35 of 68 Page ID
                                   #:6130




                      EXHIBIT 66 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 36 of 68 Page ID
                                   #:6131




                      EXHIBIT 67 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 37 of 68 Page ID
                                   #:6132




                      EXHIBIT 68 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 38 of 68 Page ID
                                   #:6133




                      EXHIBIT 69 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 39 of 68 Page ID
                                   #:6134




                      EXHIBIT 70 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 40 of 68 Page ID
                                   #:6135




                      EXHIBIT 71 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 41 of 68 Page ID
                                   #:6136




                      EXHIBIT 72 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 42 of 68 Page ID
                                   #:6137




                      EXHIBIT 73 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 43 of 68 Page ID
                                   #:6138




                      EXHIBIT 74 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 44 of 68 Page ID
                                   #:6139




                      EXHIBIT 75 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 45 of 68 Page ID
                                   #:6140




                      EXHIBIT 76 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 46 of 68 Page ID
                                   #:6141




                      EXHIBIT 77 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 47 of 68 Page ID
                                   #:6142




                      EXHIBIT 78 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 48 of 68 Page ID
                                   #:6143




                      EXHIBIT 79 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 49 of 68 Page ID
                                   #:6144




                      EXHIBIT 80 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 50 of 68 Page ID
                                   #:6145




                      EXHIBIT 81 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 51 of 68 Page ID
                                   #:6146




                      EXHIBIT 82 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 52 of 68 Page ID
                                   #:6147




                      EXHIBIT 83 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 53 of 68 Page ID
                                   #:6148




                      EXHIBIT 84 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 54 of 68 Page ID
                                   #:6149




                      EXHIBIT 85 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 55 of 68 Page ID
                                   #:6150




                      EXHIBIT 86 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 56 of 68 Page ID
                                   #:6151




                      EXHIBIT 87 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 57 of 68 Page ID
                                   #:6152




                      EXHIBIT 88 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 58 of 68 Page ID
                                   #:6153




                      EXHIBIT 89 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 59 of 68 Page ID
                                   #:6154




                      EXHIBIT 90 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 60 of 68 Page ID
                                   #:6155




                      EXHIBIT 91 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 61 of 68 Page ID
                                   #:6156




                      EXHIBIT 92 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 62 of 68 Page ID
                                   #:6157




                      EXHIBIT 93 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 63 of 68 Page ID
                                   #:6158




                      EXHIBIT 94 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 64 of 68 Page ID
                                   #:6159




                      EXHIBIT 95 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 65 of 68 Page ID
                                   #:6160




                      EXHIBIT 96 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 66 of 68 Page ID
                                   #:6161




                      EXHIBIT 97 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 67 of 68 Page ID
                                   #:6162




                      EXHIBIT 98 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:17-cv-07927-SJO-SK Document 150-2 Filed 11/26/18 Page 68 of 68 Page ID
                                   #:6163




                      EXHIBIT 99 To:

  Declaration of Ashley D. Bowman In
  Support of Plaintiff KST Data, Inc.’s
  Opposition to Defendant Enterprise
      Services LLC’s Motion for
         Summary Judgment

  PUBLIC REDACTED VERSION
  OF DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
